DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	Claims 1-5 and 11-16 have been amended.  Claims 1-16 are pending with claims 6-16 withdrawn.  Claims 1-5 are under examination.
Applicant's arguments filed 27 July 2022 with respect to the 103 rejections have been fully considered but are not persuasive.

	Applicant argues that "direct comparative evidence with Kohler (US5695716) is provided that demonstrates that the currently recited austenitic stainless alloy provides greatly improved corrosion rates compared to the alloys of Kohler."  Data in the specification is then referenced.  "This difference in corrosion rates between the claimed invention and the prior art is over an order of magnitude better and clearly demonstrates that one of ordinary skill in the art would immediately recognize this represents a clear, unexpected and substantial improvement over the alloy of Kohler."
	The Examiner responds that as set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicant has not provided data to show that the unexpected results do in fact occur over the entire claimed range of claim 1.

	Applicant argues that "for the alloys of Nishio, they contain substantially more Mo than those of the present invention."  Examples of inventive alloys in Nishio are then cited.
	The Examiner responds that "applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others."  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,695,716.
Regarding claims 1-2 and 4,
	US '716 discloses an austenitic, corrosion-resistant (i.e., stainless) alloy (abstract) that comprises (i.e., characterized by) a composition (col. 3, lines 15-33) that substantially overlaps with the instantly claimed chemical composition; see the comparative table below (all values in wt%).
Element
Claim 1
Claim 2
Claim 4
US '576
Cr
36-40
36-37
36-40
32-37
Ni
32.5-36
32.5-34
32.5-36
28-36
Mn
1.5-2.0
1.65-1.75
1.55-1.75
<2
N
0.35-0.6
0.37-0.47
0.37-0.48
0.3-0.7
Si
<0.3
<0.3
<0.3
<0.5
C
<0.02
<0.02
<0.02
<0.03
P
<0.02
<0.02
<0.02
<0.025
Mo
<0.04
<0.04
<0.04
<2
Cu
<0.02
<0.02
<0.02
<1
S
<0.005
<0.005
<0.005
<0.01
Fe
Balance
Balance
Balance
Balance


As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that US '576 discloses an alloy composition that overlaps the presently claimed alloy composition, including the elemental ranges shown above, it therefore would have been obvious to one of ordinary skill in the art to use an alloy composition from the ranges of the instant claims, which is both disclosed by US '576 and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Regarding claim 5,
	The alloys of US '576 are characterized in that they are cast into ingots, formed into 5-12mm thick sheets, solution annealed at 1120°C or more, and then quenched (col. 10, lines 54-60).  As to the forming, US '576 is silent as to whether the forming the ingots into sheet is hot or cold working.  
	The nature of claim 5 is that of an alloy (i.e., a product) that has undergone a series of processing steps: hot working, solution annealing, and quenching.  Thus, claim 5 is a product-by-process claim.
	Per MPEP 2113(I): "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).
	The structure implied by the process steps of hot working, solution annealing, and quenching is contained within the final two steps of solution annealing and quenching.  This is because the step of solution annealing transforms the microstructure of the worked alloy into substantially all austenite and the subsequent quenching will "preserve" this austenitic microstructure and prevent it from transforming into other microstructures (e.g., ferrite) during cooling.
	Therefore, because the alloy of US '576 undergoes the steps of solution annealing and quenching as described above, while resulting in a final austenitic microstructure, the product in the product-by-process claim 5 is obvious from a product of US '576 (the prior art); thus, claim 5 is unpatentable over US '576.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP H05-070892.  The Examiner has provided a machine translation of JP '892.  The citation of the prior art in this rejection refers to the machine translation.
Regarding claims 1 and 3-4,
JP '892 discloses a corrosion-resistant (i.e., stainless) alloy (title) that comprises (i.e., characterized by) a composition [0006] that substantially overlaps with the instantly claimed chemical composition; see the comparative table below (all values in wt%).
Element
Claim 1
Claim 3
Claim 4
JP '892
Cr
36-40
38-40
36-40
27-40
Ni
32.5-36
34.5-36
32.5-36
35-55
Mn
1.5-2.0
1.55-1.65
1.55-1.75
<5
N
0.35-0.6
0.38-0.48
0.37-0.48
0.2-0.45
Si
<0.3
<0.3
<0.3
<1
C
<0.02
<0.02
<0.02
<0.025
P
<0.02
<0.02
<0.02
<0.04
Mo
<0.04
<0.04
<0.04
<3
Cu
<0.02
<0.02
<0.02
N/A
S
<0.005
<0.005
<0.005
<0.03
Fe
Balance
Balance
Balance
Balance


As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding the limitation in the preamble of the claimed alloy being "austenitic" in nature, JP '892 suggests in [0013] that the Cr content is between 27wt% and 40wt% in order to balance corrosion resistance while not overly destabilizing an austenite structure.  Further, [0014] teaches that Ni stabilizes the austenitic structure.  Therefore, one of ordinary skill in the art would conclude that the alloy of JP '892 is austenitic in structure.
Regarding claim 2,
	While the Ni range of JP '892 of 35-55 wt% does not overlap with the claimed Ni range of 32.5-34 wt%, the lower end of the Ni range of JP '892 is close to this value at 35 wt%.  Per MPEP 2144.05(I): a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Therefore, a prima facie case of obviousness has been shown against claim 2.
Regarding claim 5,
JP '892 does not disclose a manufacturing method for the alloy of their disclosure, but does suggest that the alloy is austenitic in nature [0013-0014].  
	The nature of claim 5 is that of an alloy (i.e., a product) that has undergone a series of processing steps: hot working, solution annealing, and quenching.  Thus, claim 5 is a product-by-process claim.
	Per MPEP 2113(I): "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).
	The structure implied by the process steps of hot working, solution annealing, and quenching is a product with the recited chemical composition with an austenitic microstructure.  Absent evidence of how the process steps actually changes the microstructure, the Examiner is interpreting the process of JP '892 to result in a product that meets the presently claimed limitations.
	Therefore, because the alloy of JP '892 reasonably possesses an austenitic microstructure and contemplates no other microstructures, the product in the product-by-process claim 5 is obvious from a product of JP '892 (the prior art); thus, claim 5 is unpatentable over JP '892.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738      

/BRIAN D WALCK/Primary Examiner, Art Unit 1738